Judge Wood
delivered the opinion of the court:
We have examined the question raised, whether there is a bill of exceptions in this case, and our conclusion is that there is none. Attached to the record, and sent up with it, there is a separate paper, certified at the bottom by the clerk, as being the original bill of exceptions on file. This paper is signed by three of the judges; when or where signed does not appear. It bears no date; there is no certificate when it was taken, no evidence when it was filed; there is no order of the court making it part of the record of the cause.
Our practice act, section 96, provides that in civil eases the bill of exceptions maybe made part of the record, if the excepting party request it. The court have repeatedly ruled that if a party would avail himself, upon error, of exceptions taken, at the trial in the common pleas, he must cause such exceptions to be made part of the record. In Baldwin v. The State, 6 Ohio, 16, it was decided that no matter could be noticed, on error, which did not appear i,n the record so as to make part of it. In Hosmer v. Williams, Wright’s C. 355, there was a bill of exceptions, as in this case, returned with the record, but the court held that it must be disregarded, because not made parcel of the record. In this case, *120the court say, it has been repeatedly decided that if a party would, avail himself of a bill of exceptions he must have it recorded, as required by the practice act.
In this view of the case there is nothing before us to examine but the pleadings and judgment. Perceiving no error in these, the judgment must be affirmed.
Judge Hitchcock, being a stockholder in the Western Reserve Bank, did not sit in this case.